Name: Decision No 1/1999 of the EC-Switzerland Joint Committee of 24 June 1999 amending Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: Europe;  international trade;  executive power and public service;  European construction
 Date Published: 1999-09-22

 Avis juridique important|21999D0922(02)Decision No 1/1999 of the EC-Switzerland Joint Committee of 24 June 1999 amending Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 249 , 22/09/1999 P. 0025 - 0031DECISION No 1/1999 OF THE EC-SWITZERLAND JOINT COMMITTEEof 24 June 1999amending Protocol 3 to the Agreement between the European Economic Community and the Swiss Confederation concerning the definition of the concept of "originating products" and methods of administrative cooperation(1999/633/EC)THE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Swiss Confederation(1), hereinafter referred to as "the Agreement", signed in Brussels on 22 July 1972,Having regard to Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation, hereinafter referred to as Protocol 3, and in particular Article 38 thereof,Whereas the definition of the term "originating products" needs to be amended to ensure the proper operation of the extended system of cumulation which permits the use of materials originating in the European Community, Poland, Hungary, the Czech Republic, the Slovak Republic, Bulgaria, Romania, Latvia, Lithuania, Estonia, Slovenia, the European Economic Area (hereinafter referred to as the EEA), Iceland, Norway and Switzerland;Whereas, in view of the particular arrangement on industrial products obtaining between the Community and Turkey, it would also be appropriate to extend the cumulation system to such products originating in Turkey;Whereas to facilitate trade and simplify administrative tasks it would be desirable to amend the wording of Articles 3 and 4;Whereas, to take account of changes in processing techniques and shortages of certain raw materials, some corrections should be made to the list of working and processing requirements which non-originating materials have to fulfil to qualify for originating status,HAS DECIDED AS FOLLOWS:Article 1Protocol 3 is hereby amended as follows:1. Article 1(i) shall be replaced by: "(i) 'added Value' shall be taken to be the ex-works price minus the customs value of each of the materials incorporated which originate in the other countries referred to in Articles 3 and 4 or, where the customs value is not known or cannot be ascertained, the first price verifiably paid for the products in the Community or Switzerland."2. Articles 3 and 4 shall be replaced by the following: "Article 3Cumulation in the European Community1. Without prejudice to Article 2(1), products shall be considered as originating in the Community if such products are obtained there, incorporating materials originating in the Community, Bulgaria, Poland, Hungary, the Czech Republic, the Slovak Republic, Romania, Lithuania, Latvia, Estonia, Slovenia, Iceland, Norway, Switzerland (including Liechtenstein)(2) or Turkey(3) in accordance with the provisions of the Protocol on rules of origin annexed to the Agreements between the Community and each of these countries, provided that the working or processing carried out in the Community goes beyond that referred to in Article 7 of this Protocol. It shall not be necessary that such materials have undergone sufficient working or processing.2. Where the working or processing carried out in the Community does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in the Community only where the value added there is greater than the value of the materials used originating in any one of the other countries referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in the Community.3. Products originating in one of the countries referred to in paragraph 1, which do not undergo any working or processing in the Community, retain their origin if exported into one of these countries.4. The cumulation provided for in this Article may only be applied to materials and products which have acquired originating status by an application of rules of origin identical to those given in this Protocol.The Community shall provide Switzerland, through the Commission of the European Communities, with details of the Agreements and their corresponding rules of origin, which are applied with the other countries referred to in paragraph 1. The Commission of the European Communities shall publish in the Official Journal of the European Communities (C Series) the date on which the cumulation, provided for in this Article may be applied by those countries listed in paragraph 1 which have fulfilled the necessary requirements.Article 4Cumulation in Switzerland1. Without prejudice to Article 2(2), products shall be considered as originating in Switzerland if such products are obtained there, incorporating materials originating in the Community, Bulgaria, Poland, Hungary, the Czech Republic, the Slovak Republic, Romania, Lithuania, Latvia, Estonia, Slovenia, Iceland, Norway, Switzerland (including Liechtenstein)(4) or Turkey(5) in accordance with the provisions of the Protocol on rules of origin annexed to the Agreements between Switzerland and each of these countries, provided that the working or processing carried out in Switzerland goes beyond that referred to in Article 7 of this Protocol. It shall not be necessary that such materials have undergone sufficient working or processing.2. Where the working or processing carried out in Switzerland does not go beyond the operations referred to in Article 7, the product obtained shall be considered as originating in Switzerland only where the value added there is greater than the value of the materials used originating in any one of the other countries referred to in paragraph 1. If this is not so, the product obtained shall be considered as originating in the country which accounts for the highest value of originating materials used in the manufacture in Switzerland.3. Products originating in one of the countries referred to in paragraph 1, which do not undergo any working or processing in Switzerland, retain their origin if exported into one of these countries.4. The cumulation provided for in this Article may only be applied to materials and products which have acquired originating status by an application of rules of origin identical to those given in this Protocol.Switzerland shall provide the Community, through the Commission of the European Communities, with details of the Agreements and their corresponding rules of origin, which are applied with the other countries referred to in paragraph 1. The Commission of the European Communities shall publish in the Official Journal of the European Communities (C Series) the date on which the cumulation provided for in this Article may be applied by those countries listed in paragraph 1 which have fulfilled the necessary requirements."3. In Articles 13, 14, 15, 17, 21, 27, 30 and 32 the phrase "referred to in Article 4" shall be replaced by "referred to in Articles 3 and 4";4. In Article 26 the reference "C2/CP3" shall be replaced by "CN22/CN23";5. In Annex I, Note 5.2, "current conducting filaments" shall be added between "artificial man-made filaments" and "synthetic man-made staple fibres of polypropylene";6. In Annex I, Note 5.2 the fifth example ("A carpet with tufts... are met.") shall be deleted;7. In Annex II, between the rules for HS headings 2202 and 2208, the following rule shall be inserted: ">TABLE>";8. In Annex II, the rule for Chapter 57 shall be replaced by: " "9. In Annex II, the rule for HS heading 7006 shall be replaced by: "";10. In Annex II, the rule for HS heading 7601 shall be replaced by: ">TABLE>"11. The following shall be added after Annex IV: "ANNEX VList of products originating in Turkey to which the provisions of Articles 3 and 4 do not apply, listed in the order of HS chapters and headings>TABLE>"Article 2This Decision shall enter into force on the date of its adoption.It shall apply as from 1 January 1999.Done at Brussels, 24 June 1999.For the Joint CommitteeThe PresidentFabrizio BARBASO(1) OJ L 300, 31.12.1972, p. 189.(2) The Principality of Liechtenstein has a customs union with Switzerland, and is a Contracting Party to the Agreement on the European Economic Area.(3) Cumulation as provided for in this Article does not apply to materials originating in Turkey which are mentioned in the list at Annex V to this Protocol.(4) The Principality of Liechtenstein has a customs union with Switzerland, and is a Contracting Party to the Agreement on the European Economic Area.(5) Cumulation as provided for in this Article does not apply to materials originating in Turkey which are mentioned in the list at Annex V to this Protocol.(6) For special conditions relating to products made of a mixture of textile materials, see Introductory Note 5.(7) The use of jute yarn is authorised from 1 July 2000.(8) SEMII-Semiconductor Equipment and Materials Institute Incorporated